         Case 1:13-cv-00263-DCN Document 85 Filed 10/09/20 Page 1 of 4




Kevin Cassidy (pro hac vice) (Oregon Bar No. 025296)
Allison LaPlante (pro hac vice) (Oregon Bar No. 023614)
Earthrise Law Center
Lewis & Clark Law School
10101 S. Terwilliger Blvd.
Portland, OR 97219
T: (781) 659-1696 (Cassidy)
T: (503) 768-6894 (LaPlante)
F: (503) 768-6642
cassidy@lclark.edu
laplante@lclark.edu

Lauren M. Rule (Idaho Bar No. 6863)
Advocates for the West
P.O. Box 1612
Boise, ID 83701
T: (208) 342-7024
F: (208) 342-8286
lrule@advocateswest.org

Attorneys for Plaintiffs

                              UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

 NORTHWEST ENVIRONMENTAL
 ADVOCATES, an Oregon non-profit
 corporation, IDAHO CONSERVATION                 Case No. 1:13-cv-00263-DCN
 LEAGUE, an Idaho non-profit corporation,

                Plaintiffs,                      PLAINTIFFS’ MOTION FOR
                                                 PARTIAL SUMMARY JUDGMENT
        v.

 THE NATIONAL MARINE FISHERIES
 SERVICE, a division of the United States
 Department of Commerce, THE UNITED
 STATES FISH AND WILDIFE SERVICE,
 a bureau of the United States Department of
 the Interior, and THE ENVIRONMENTAL
 PROTECTION AGENCY,

                Defendants.




PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                               1
         Case 1:13-cv-00263-DCN Document 85 Filed 10/09/20 Page 2 of 4




       Pursuant to Federal Rule of Civil Procedure 56, Local Rule 7.1, and the Scheduling Order

in this matter (Dkt. #77), Plaintiffs Northwest Environmental Advocates and Idaho Conservation

League hereby move the Court to enter partial summary judgment in Plaintiffs’ favor on Claim

Six of Plaintiffs’ First Amended Complaint (Dkt. #15).

       Summary judgment is appropriate here, as the claim involves no genuine dispute of

material fact, and Plaintiffs are entitled to judgment as a matter of law.

       This Motion is supported by the accompanying: Brief in Support of Plaintiffs’ Motion for

Partial Summary Judgment; Plaintiffs’ Separate Statement of Undisputed Facts; and the

Declarations of Nina Bell, Justin Hayes, John Robison, Karen Balch, and Olin Balch.

       This Motion is also supported by the pleadings and files before the Court, including the

Administrative Record filed by Defendant U.S. Environmental Protection Agency (EPA).

       WHEREFORE, Plaintiffs respectfully request that the Court grant this Motion for Partial

Summary Judgment, find that EPA violated its mandatory duty under the Clean Water Act, and

order EPA to promulgate mercury criteria for Idaho by a date certain.

       Dated this 9th day of October, 2020.


       Respectfully submitted,
                                         s/ Allison LaPlante
                                         Kevin Cassidy (pro hac vice) (Oregon Bar No. 025296)
                                         Allison LaPlante (pro hac vice) (Oregon Bar No. 023614)
                                         Earthrise Law Center
                                         Lewis & Clark Law School
                                         10101 S. Terwilliger Blvd.
                                         Portland, OR 97219
                                         T: (781) 659-1696 (Cassidy), cassidy@lclark.edu
                                         T: (503) 768-6894 (LaPlante), laplante@lclark.edu
                                         F: (503) 768-6642

                                         Lauren M. Rule (Idaho Bar No. 6863)
                                         Advocates for the West
                                         P.O. Box 1612



PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                                                   2
       Case 1:13-cv-00263-DCN Document 85 Filed 10/09/20 Page 3 of 4




                              Boise, ID 83701
                              T: (208) 342-7024
                              F: (208) 342-8286
                              lrule@advocateswest.org

                              Attorneys for Plaintiffs




PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                        3
         Case 1:13-cv-00263-DCN Document 85 Filed 10/09/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I, Allison LaPlante, hereby certify that, on October 9, 2020, I electronically filed the

foregoing document in the above-captioned action with the Clerk of the Court using the CM/ECF

system, which will send notice of such filing to all counsel of record in this matter.



                                              s/Allison LaPlante
                                              Allison LaPlante
                                              Counsel for Plaintiffs




PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                                                   4
